539 So. 2d 507 (1989)
RIVER BEND MARINE, INC., and Sheldon Lake, Appellants,
v.
SAILING ASSOCIATES, INC., and Meridian Bank, Formerly Known As American Bank and Trust Company of Pa., Appellees.
RIVER BEND MARINE, INC., and Sheldon Lake, Appellants,
v.
MERIDIAN BANK, Formerly Known As Amer ican Bank and Trust Company of Pa., Appellee.
Nos. 87-3084, 88-0325.
District Court of Appeal of Florida, Fourth District.
February 22, 1989.
Rehearing and Rehearing Denied April 3, 1989.
Arthur M. Wolff of Wolff & Gora, P.A., Fort Lauderdale, for appellants.
Richard R. Goetz of Hodgson, Russ, Andrews, Woods & Goodyear, Boca Raton, for appellee-Meridian Bank.
Rehearing and Rehearing En Banc Denied April 3, 1989.
PER CURIAM.
We affirm the final order dismissing the plaintiffs' complaint. Cate v. Oldham, 450 So. 2d 224 (Fla. 1984); Cypher v. Segal, 501 So. 2d 112 (Fla. 4th DCA 1987). However, the final order awarding attorney's fees pursuant to section 57.105, Florida Statutes, is reversed. See Whitten v. Progressive Casualty Insurance Co., 410 So. 2d 501 (Fla. 1982); Jones v. Charles, 518 So. 2d 445 (Fla. 4th DCA 1988).
HERSEY, C.J., STONE, J., and FRANK, RICHARD H., Associate Judge, concur.